—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant Petrone and Petrone, P. C. and the cross motion of defendant New York Central Mutual Fire Insurance Company (NYCM) for summary judgment dismissing the complaint against them. NYCM established that its conduct was not “in *804gross disregard of the insured’s interests” (Jonas v New York Cent. Mut. Fire Ins. Co., 244 AD2d 916, 917; see, Pavia v State Farm Mut. Auto. Ins. Co., 82 NY2d 445, 453-454, rearg denied 83 NY2d 779). In any event, NYCM cured any breach of the insurance contract by moving to vacate the default judgment entered against the insured. We have considered the remaining contentions of plaintiff and conclude that they are without merit. (Appeal from Order of Supreme Court, Wayne County, Sir kin, J. — Summary Judgment.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Scudder, JJ.